The Attorney            General of Texas
                                                              Aug,ust 23,   1985
JIM MATTOX
Attorney     General



Supreme cOun Building                   Eouorable Bob Bullock                      Opinion   No.   JM-343
P. 0. Box 12548                         Comptroller of Public Accounts
Aua!in. TX. ram,.         2548          L.B.J. State Office Building               Re:    Applicability    of article  V.
5121475-2501                            Austiu, Texas    787i 4                    section    86 of the General Appro-
Telex 9101874-1357
Telecopier 5121475-0266
                                                                                   priations    Act,  which requires the
                                                                                   filing   of financial    statements by
                                                                                   state employees
714 Jackson. Suila 700
Dallas. TX. 752024XJQ
                                        Dear Ur.   Bullock:
2w742.a944

                                               You have asked for the opinion of this office    as to the applica-
4824 mm4           Ave.. Suite   160~   bility    of article  V. section ,86 of Rouse Bill No. 20. Sixty-ninth
El Paso. TX: 79905.2793                 Legislature,~   which is then General Appropriations  Act for the 1985-87
91 Y533-34&(                            biennium.     Section 86 is a rider vhich provides that

 1001 Texas.    Stile     7M)
                                                    None of the funds appropriated          to departments and
 Hous,on.    TX. 77002~3111                         agencies    mvered in Articles      I through~ IV shall be
 7131223-5886                                       contractu,%lly~ obligated     unless those employees who
                                                    are responsible      for entering     into such contracts
                                                    and for approving such expenditures          have completed
 a06Broadway.        Suite 312
 Lubbock.    TX.    794013479
                                                    financial    disclosure    statements     and these finan-
 8061747.5238                                       cial statsmeuts have been reviewed and approved by
                                                    the board or co~issioa         to which each employee is
                                                    responstblc.      All financial    statements shall be on
 4309 N. Tenth. Suile B
 McAllan. TX. 785obm35
                                                    file   in the administrative      offices    of the respec-
 512mK-497                                          tive depwtaent       or agency, shall be submitted to
                                                    the respcmsible      board or connaission for approval
                                                    annually,    and shall be open to public inspection.
  200 Main     Plaza.     Suile 400
  San Antonio.      TX.    78205-2797
                                               You ask what, guidelines        should    be folloved    regarding  the
                                                      scaremenl:s: ana. in
                                                                        . aetermlnlng
                                                                           .~
  51212254191
                                         financial                                       which employees are required
                                         to file   them.
  An Equal OPPortunllYl
  Aflwnalwe  Acl~on EmPloW                   General   principles    that  are relevant   to your inquiry            were
                                         summarized in 1972 by Attorney   General Opinion M-1199 as follows:

                                                         An appropriation    bill   may detail,  limit  or
                                                     restrict   t,he use of funds therein appropriated  or
                                                     otherwise! Insure that the appropriated    money will
                                                     be spent     for   the purpose  intended.   Moore v.
                                                     Sheppard,    lb4 Tex. 537. 192 S.W.Zd 559 (1946);




                                                                       p.   1563
Aonorable   Bob Bullock    - P~gr 2      (~~-343)                                          -~   -




            Linden v.    Finley, 9:! Tex. 4Sl. 19 S.W. 578 (1899);
            Attorney    General’s  Cipinioos O-445 (1939).  V-1253
            (1951).    V-1254 (1951:1, 2959 (1935). V-1196 (1951).

                 A rider attached        to the general appropriation
            bill   cannot repeal,        modify or amend an existins
            general lav.        State-v.
                                --         Stehe,   57 Tex. 203 (1882);
            Linden v. Finley, zupta; Moore v. Sheppard, ~upfa,
            Attorney       General’s     Opinions   1145 (1917).   2787
             (1929):    2965 (1935). -2970 (1935).        O-445 (1939).
            O-1837 (1940), O-2573 (1940). O-S329 (1943). V-412
             (1951),
             (1947)    ,I’;;,‘,” $l;%          V-1196   (1951)‘, V-1254
                     3 -

 The Texas Supreme Court has c.onstrued article       III.   section 35 of the
 Texas Constitution   to proh1,bit general     legislation      in the general
 anurovriation
 ~..  .         bill.  It   is vs’
                                 ll  settled that   a  rider  mav   not conflict
 vith general law. -See, Jessw Associates,      Inc. v. Bullo&,       531 S.U.2d
 593. 600 (Tex. 1975);Atsi;r        General Opinions m-167 (1984): MW-104.
 w-51   (1979).

       Article     6252-9b.  V.T.C.S.,      is general  law on the             subject    of
 financial     statements ‘by state        officers  and employees.             Section     1
 states that

             It is the policy          of the State of Texas that no
             state officer         or tstate employee shall haves any
             interest,       financ:itrl     or    otherwise,       direct     or
             indirect,    or engae,e in any business transaction               or
             professional       actilrity    or incur any obligation           of
             sny nature which is in substantial                 conflict    vith
             the proper dischar:ge of his duties in the public
              interest.        To implement          this    policy      and to
             strengthen the faith and coufidence                of the people
              of Texas in theL:c state              gwenment.        there are
             provided      standar 3:s of        conduct      and disclosure
              requirements       to 'bte observed by persons owing a
              responsibility        tcl the people        of Texas and the
              govermeut       of tht! State of Texas in the perfor-
              mance of their official           duties.     It is the intent
              of the legislature:         that this Act shall seme not
              only as a guide for official                 conduct of these
              covered persons but also as J basis for discipline
              of those who refuse to abide by its term.

  Section 3(a) of that Ethicrl Act lists        the persons vho are required to
  file    financial  statements     with the secretary     of state.   The list
  includes every elected     of f.lcer, salaried   appointed off leer, appointed
  officer    of a major state a$;ency, and executive head of a state agency.




                                         p. 1564
,Rooorablc   Bob Bullock    - Page :I    (JM-343)                              .   -




 In addition,    those persons rmd all other state employees are subject
 to the standards     of conduct of section  8 of the Ethics Act.     See
 Attorney General Opinions H-2b9, H-255 (1974).     Section 4 of that Act
 specifiee    the information  which shall be Included in the financial
 statements.

      A rider relating to fi~mcial     statements by state employees that
 Is merely declarative  of existing   law Is not invalid.    Eence. it is
 our opiniou  that the 1egis:lature  intended the rider in question        to
 implement the general law of article     6252-9b.  Any broader   construc-
 tion would cast serious   doubt upoo the constitutionality     of section
 86.

         The guidelines      to be folloved    in determining vhich employees must
 file    financial    statements and the content of those statements.               there-
 fore, are the guidelines          prwlded by article       6252-9b.      The persons who
 must file       statements     under section     86 are those lieted          in article
 6252-9b vho are also responsible             for entering into agency or depart-,
 ment contracts        and for applovfng expenditures           thereunder.      To comply
 with both article          6252-9b and the rider        in the Appropriations         Act,
 such persons Vho are in departments or’ agencies                  covered by articles
 I-IV of the Appropriations           ,b:t should file     a financial     statement vith
  the secretary       of state and ;annually submit a financial              statement to
  the board,       commlssion,    or appropriate     administrator       vho will   review
  and approve the statement urder the provisions               of the new rider.       This
  filing    requirement Is not umonstitutionally             inconsistent     with article
  6252-9b.      See V.T.C.S.      art. b252-9b.    99(a);     Attorney General Opinion
 M-1199 (19‘-i;ir.       A copy of the financial          statement should remain on
  file    in the department’s       or agency’s administrative        office   and be open
  to public     inspection.

                                        SUMMARY

                 A rider attached to the General Appropriations
              Act cannot repeal, modify, amend, or conflict          with
              an existing    general law.     Section 86 of article      V
              of Rouse Bill       No., 20, Sixty-ninth      Legislature.
              does not do so;         it merely     implements article
              6252-9b,    V.T.C.S.    Guidelines    applicable    to that
              rider    are the ,+delines         provided     by article
              6252-9b.




                                                J&b
                                                     Vet-y truly’your



                                                     JIII    MATTOX
                                                     Attorney General of Texas




                                         p.   1565
Ronorsble   Bob Bullock    - Page 11 (a-343)               .




TOMGREEN
First Assistant     Attorney   Gencml

DAVID R. RICRABDS
Executive Assistant       Attorney     General

ROBERTCRAP
Special Assistant     Attorney       General

 RI'X GILPIN
 Chairman. Opinion Committee

 Prepared by Nancy Sutton
 Assistant Attorney General

 APPROVED:
 OPINIONCOIQ4ITTEE

 Rick Gilpin,   Chairman
 Jon Bible
 Susan Garrison
 Tony Guillory
 Jim Moelllnger
 Jennifer Riggs
 Nancy Sutton
 Sarah Woelk
 Bruce Youngblood




                                               p.   1566